Citation Nr: 1430151	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-30 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent prior to April 15, 2010 and in excess of 20 percent from April 15, 2010 for a low back strain/sprain with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2008 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the April 2011 rating decision, the RO granted an increased evaluation to 40 percent for the period beginning November 3, 2007, while indicating that the then-extant 20 percent evaluation would be back in effect on April 15, 2010.  Relevant this determination, in Singleton v. Shinseki, 23 Vet. App. 376 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of 38 C.F.R. § 3.344 regarding rating reductions were not applicable until the ratings had been in effect for the requisite period of time, noting that nothing in the plain text of the regulation requires its application in the staged disability rating context.  The Court further observed that the purpose behind 38 C.F.R. § 3.344 is to protect a veteran, reliant on his disability compensation, from an arbitrary reduction of his disability rating.  Where benefits are reduced retrospectively in the staged disability ratings context, there is no danger that a veteran will be deprived of income that he or she is accustomed to using to meet day-to-day expenses.  Accordingly, the sole issue on appeal is the increased rating question, not any question of reductions.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a Central Office hearing in June 2013.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's July 2013 hearing, he indicated that the symptoms associated with his back disability worsened in the previous year, subsequent to the last VA examination conducted in September 2012.  He stated that "the flare ups are more frequent, and they last longer."  Additionally, he said that he was experiencing sciatica in both lower extremities, a neurologic component that has not yet been evaluated.  The Court has held that where the Veteran claims that a disability is worse than when previously examined, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must undertake appropriate development to obtain any outstanding treatment records pertinent to the claim.  It must also attempt to obtain any other pertinent records identified by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it must so inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ must arrange for the Veteran to undergo an appropriate VA spine examination, conducted by an examiner who has reviewed the claims file, including relevant Virtual VA and VBMS records.  The examiner must address the following:

1) The range of motion of the lumbar spine, including the point at which pain is noted on individual motions, along with any demonstrated functional loss due to pain, weakness, excess, fatigability, or additional disability during flare-ups;

2) The presence and extent of any ankylosis;

3) The frequency and duration of any doctor-prescribed bed rest (i.e., incapacitating episodes); and 

4) The presence and severity (e.g., moderate, severe, complete paralysis) of any associated objective neurological abnormalities, with particular attention directed to sciatica/radiculopathy of the Veteran's lower extremities.

Any other diagnostic or radiological testing deemed necessary by the examiner must be accomplished, although by this remand the Board requires no such testing.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  The AOJ must undertake any other development it determines to be warranted. 

4.  Then, the AAOJ must readjudicate the Veteran's claim for an increased rating for a low back disability based on a de novo review of the record.  The AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b), as well as the question of separate ratings for associated objective neurological abnormalities.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



